EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 10-12, filed 2022.02.16, with respect to the rejection of claims 1-5, 7-14 and 16-25 have been fully considered and are persuasive.  The ejection of claims 1-5, 7-14 and 16-25 has been withdrawn.
The drawing objection is withdrawn. 


Drawings
The amended drawings received on 2022.02.16 are acceptable.


Allowable Subject Matter
Claims 1-5, 7-14 and 16-25 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-5, 7-14 and 16-25 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is US 2013/0305709 to ROLLINGER et al. which discloses a method (figs. 2-5) for controlling a turbocharger system (14 and 16, fig. 1) fluidly connected to an exhaust manifold (36) of a combustion engine (10), said turbocharger system comprising a tank (54) with pressurized gas ([0027]), and a turbocharger turbine operable by exhaust gases from said exhaust manifold (fig. 1), said tank being fluidly connectable to said turbocharger turbine (fig. 1), said method comprising the steps of: determining a first operational mode (302) in which zero fuel, or only a predetermined low amount of fuel, is injected to the combustion engine, for a predetermined time period (fig. 3 referring to 306 which monitors TIP; the examiner notes that a TIP-in event indicates increasing engine load thus an amount of fuel being injected is “low” prior to TIP-in which increases the amount of fuel being injected; the time period refers to the time at which TIP is analyzed); and, after said predetermined time period, injecting pressurized gas from said tank to drive said turbocharger turbine (step 310), such that the turbocharger turbine is activated by said pressurized gas ([0060]). 
The prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffri A. Kaminski on 2020.03.01. The application has been amended as follows: 

1. (Currently Amended) A method for controlling a turbocharger system fluidly connected to an exhaust manifold of a combustion engine said turbocharger system comprising a tank with pressurized gas, and a turbocharger turbine operable by exhaust gases from said exhaust manifold, said tank being fluidly connectable to said turbocharger turbine, said method comprising the steps of: determining a first operational mode in which zero fuel, or only a [[low]] predetermined low amount of fuel, is injected to the combustion engine, for a predetermined time period; and, after said predetermined time period, injecting pressurized gas from said tank to drive said turbocharger turbine, such that the turbocharger turbine is activated by said pressurized gas, wherein said predetermined time period is at least 2 seconds long.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
US-20070246008-A1 		US-20110041496-A1		US-8387382-B1



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745